DETAILED ACTION
Status of Claims
This action is in reply to the Amendments filed on 06/02/2022.
Claims 1, 5, and 10-14 have been canceled.
Claim 15 is newly added.
Claims 2-4, 6-9 and 15 are currently pending and have been examined

Response to Amendment
Applicant’s amendment, filed 06/02/2022, has been entered. Claims 2-4, 6, 7, and 9 have been amended. 
Objections to the Claims 
	The Objections to the Claims from the Office Action dated 01/04/2022 have been withdrawn pursuant Applicant’s amendments, however a new objection has been added.

Rejections under 35 U.S.C. §112(b)
        The 35 U.S.C. §112(b) rejections have been withdrawn pursuant Applicant’s amendments.
Priority
The examiner acknowledges that the instant application claims Provisional Application 62/830,980, filed on 04/08/2019, and therefore the claims receive the effective filing date of 04/08/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-4, 6-9 and 15 objected to because of the following informalities:  
-Claim 7 reads “receiving, at the server, a first food item completion notification from a user of the one or more first electronic devices at the first kitchen” but should likely read “receiving, at the server, a first food item completion notification from a user of the one or more first kitchen electronic devices at the first kitchen”
Claims 2-4, 6, 8-9 and 15 inherit the deficiencies noted in claim 7 and are therefore objected to on the same basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-4, 6-9 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 

Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.

Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 7 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
	-a. accessing, by a server, the online delivery provider system directly or via an API using predetermined login credentials, then receiving, at the server, the food order from the online delivery provider system, the order comprising at least first and second food items; 
-b. selecting, at a router, from one or more alternative food item identifiers a first corresponding food item identifier based on an identifier of the first food item and information associated with the first kitchen, when the identifier of the first food item is not used by the first kitchen, and routing the first corresponding food item identifier to one or more first kitchen electronic devices located at the first kitchen; 
--4-c. selecting, at the router, from one or more alternative food item identifiers a second corresponding food item identifier based on an identifier of the second food item and information associated with the second kitchen, when the identifier of the second food item is not used by the second kitchen, and routing the second corresponding food item identifier to one or more second kitchen electronic devices located at the second kitchen; 
-d. receiving, at the server, a first food item completion notification from a user of the one or more first electronic devices at the first kitchen indicating the first food item is prepared for storage; 
-e. transmitting, by the server, a first food item delivery storage location for the first food item to one or more delivery storage electronic devices; and 
-f. receiving, at the server, a second food item completion notification from the one or more second kitchen electronic devices located at the second kitchen indicating the second food item is prepared for storage, and, in response, transmitting to the one or more second kitchen electronic devices located at the second kitchen the delivery storage location of the first food item so the second food item may be stored in a delivery storage location the same as or proximate to the delivery storage location of the first food item.
The above limitations recite the concept of processing customer orders in a multi-kitchen environment. The above limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations of accessing, by a server, the online delivery provider system directly or via an API using predetermined login credentials, then receiving, at the server, the food order from the online delivery provider system, the order comprising at least first and second food items; selecting, at a router, from one or more alternative food item identifiers a first corresponding food item identifier based on an identifier of the first food item and information associated with the first kitchen, when the identifier of the first food item is not used by the first kitchen, and routing the first corresponding food item identifier to one or more first kitchen electronic devices located at the first kitchen; selecting, at the router, from one or more alternative food item identifiers a second corresponding food item identifier based on an identifier of the second food item and information associated with the second kitchen, when the identifier of the second food item is not used by the second kitchen, and routing the second corresponding food item identifier to one or more second kitchen electronic devices located at the second kitchen; receiving, at the server, a first food item completion notification from a user of the one or more first electronic devices at the first kitchen indicating the first food item is prepared for storage; transmitting, by the server, a first food item delivery storage location for the first food item to one or more delivery storage electronic devices; and receiving, at the server, a second food item completion notification from the one or more second kitchen electronic devices located at the second kitchen indicating the second food item is prepared for storage, and, in response, transmitting to the one or more second kitchen electronic devices located at the second kitchen the delivery storage location of the first food item so the second food item may be stored in a delivery storage location the same as or proximate to the delivery storage location of the first food item, are processes that, under their broadest reasonable interpretation, covers a commercial interaction. That is, other than reciting that the accessing is by a server, the delivery provider is an online delivery provider system, the accessing can be via an API, the predetermined credentials are predetermined login credentials, the receiving is at the server, the selecting is at a router, the routing of the first corresponding food item identifier is to one or more first kitchen electronic devices, the routing the second corresponding food item identifier is to one or more second kitchen electronic devices, the user is of one or more first electronic devices, the transmitting is by the server, the transmitting is to one or more delivery storage electronic devices, the second food item completion notification is from the one or more second kitchen electronic devices, and the transmitting is to the one or more second kitchen electronic devices, nothing in the claim element precludes the step from practically being performed by people.  For example, but for the “server,” “online delivery provider system,” “API,” “login,” “ordering electronic device,” “router,” “one or more first kitchen electronic devices,” “one or more second kitchen electronic devices,” “one or more first electronic devices,” and “one or more delivery storage electronic devices” language, “accessing,” “receiving,” “selecting,” “routing,” and “transmitting” in the context of this claim encompasses sales activities. 

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
-a. accessing, by a server, the online delivery provider system directly or via an API using predetermined login credentials, then receiving, at the server, the food order from the online delivery provider system, the order comprising at least first and second food items; 
-b. selecting, at a router, from one or more alternative food item identifiers a first corresponding food item identifier based on an identifier of the first food item and information associated with the first kitchen, when the identifier of the first food item is not used by the first kitchen, and routing the first corresponding food item identifier to one or more first kitchen electronic devices located at the first kitchen; 
--4-c. selecting, at the router, from one or more alternative food item identifiers a second corresponding food item identifier based on an identifier of the second food item and information associated with the second kitchen, when the identifier of the second food item is not used by the second kitchen, and routing the second corresponding food item identifier to one or more second kitchen electronic devices located at the second kitchen; 
-d. receiving, at the server, a first food item completion notification from a user of the one or more first electronic devices at the first kitchen indicating the first food item is prepared for storage; 
-e. transmitting, by the server, a first food item delivery storage location for the first food item to one or more delivery storage electronic devices; and 
-f. receiving, at the server, a second food item completion notification from the one or more second kitchen electronic devices located at the second kitchen indicating the second food item is prepared for storage, and, in response, transmitting to the one or more second kitchen electronic devices located at the second kitchen the delivery storage location of the first food item so the second food item may be stored in a delivery storage location the same as or proximate to the delivery storage location of the first food item.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 7 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea) as supported by Applicant’s specification – “Suitable processors for the execution of a program of instructions may include, for example, both general and special purpose processors” Specifically, the additional elements of server, online delivery provider system, API, login credentials, ordering electronic device, router, one or more first kitchen electronic devices, one or more second kitchen electronic devices, one or more first electronic devices, and one or more delivery storage electronic devices, are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions of accessing data, receiving data, selecting data, routing data, and transmitting data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computers or computing networks).  For example, stating that receiving is at the server, selecting is by the router, the delivery provider system being an online delivery provider system, and the credentials being login credentials, only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.

Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application. 

Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO).
In the case of claim 7, taken individually or as a whole, the additional elements of claim 7 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Dependent claims 2-4, 6, 8-9, and 15, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. § 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-4, 6, 8-9, and 15 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in that they recite commercial interactions. Dependent claims 6 and 8, do not recite any farther additional elements, and as such are not indicative of integration into a practical application for at least similar reasons discussed above. Dependent claims 2-4, 9, and 15 recite the additional elements of one or more delivery pairing electronic devices, one or more delivery storage electronic devices, an outbound delivery electronic device, at least one of the one or more first kitchen electronic devices, at least one of the one or more second kitchen electronic devices, a display device, a printer, a delivery storage electronic device, and login credentials, but similar to the analysis under prong two of Step 2A these additional elements are used as a tool to perform the abstract idea. As such, under prong two of Step 2A, claims 2-4, 6, 8-9, and 15 are not indicative of integration into a practical application for at least similar reasons as discussed above. Thus, dependent claims 2-4, 6, 8-9, and 15 are “directed to” an abstract idea. Similar to the discussion above with respect to independent claim 7, dependent claims 2-4, 6, 8-9, and 15, analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Allowable Subject Matter
In the present application, claims 2-4, 6-9 and 15 would be allowable if rewritten or amended to overcome the Claim Objections, the rejections under 35 U.S.C. §101 set forth in this Office action. The following is the Examiner's statement of reasons of allowance over the prior art:
Regarding the 35 U.S.C. §103 rejection, upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention.
Claims 2-4, 6-9 and 15 are allowable over 35 U.S.C. §103 as follows:
The most relevant prior art made of record includes previously cited Chase et al. (US 2019/0035037 A1), previously cited Silva et al. (US 2009/0228836 A1), previously cited Baggott et al. (US 2018/0025298 A1), and previously cited Rao et al. (US 2020/0249660 A1). Chase teaches a. receiving, at the server, the food order, the order comprising at least first and second food items (Chase, see at least: [0042], [0044], and [0050]); b. selecting from one or more food item identifiers a first corresponding food item identifier based on an identifier of the first food item and information associated with the first kitchen and routing the first corresponding food item identifier to a one or more first kitchen electronic devices located at the first kitchen (Chase, see at least: [0050]); c. selecting from one or more alternative food item identifiers a second corresponding food item identifier based on an identifier of the second food item and information associated with the second kitchen and routing the second corresponding food item identifier to a one or more second kitchen electronic devices located at the second kitchen (Chase, see at least: [0050]); d. receiving, at the server, a first food item completion notification from a user of the one or more electronic devices at the first kitchen indicating the first food item is prepared for storage (Chase, see at least: [0056]); e. transmitting, by the server, a first food item delivery storage location for the first food item to one or more delivery storage electronic devices (Chase, see at least: [0056]); f. receiving, at the server, a second food item completion notification from one or more electronic devices indicating the second food item is prepared for storage, and, in response, transmitting to one or more electronic devices the delivery storage location of the first food item so the second food item may be stored in a delivery storage location the same as or proximate to the delivery storage location of the first food item (Chase, see at least: [0056]).
Silva teaches selecting from one or more alternative food item identifiers a first corresponding food item identifier when the identifier of the first food item is not used by the first kitchen (Silva, see at least: [0044] and [0043]); and selecting from one or more alternative food item identifiers a second corresponding food item identifier when the identifier of the second food item is not used by the second kitchen (Silva, see at least: [0044] and [0043]). 
Baggott teaches a delivery agent accessing the online delivery provider system directly or via API using predetermined login credentials and then receiving the food order from the online delivery provider system (Baggott, see at least: [0088]-[0089]); selecting being by a router (Baggott, see at least: [0050]) and receiving a second food item completion notification from the one or more second kitchen electronic devices located at the second kitchen (Baggott, see at least: [0052]).
Rao teaches transmitting to one or more second kitchen electronic devices located at the second kitchen the delivery storage location (Rao, see at least: [0097]).

Chase, Silva, Baggott, and Rao, however, do not teach or suggest, alone or in combination the claimed invention. Examiner emphasizes that the prior art/additional art would only be combined and deemed obvious based on knowledge gleaned from the applicant’s disclosure. Such a reconstruction is improper (i.e. hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Cited NPL reference U (cited 12/22/2021 and 08/27/2022 in PTO-892) teaches a virtual food court that allows customers to order items from the menus of different restaurants to be delivered in one order, but does not teach or suggest alone or in combination the claimed invention.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art as combining various references from the totality of evidence to reach the combination of features as claimed would be a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by Examiner that, in light of the above and further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Response to Arguments
Rejections under 35 U.S.C. §101
Applicant argues that the claims of the present application are eligible Under Step 2A, Prong 1 of the Section 101 eligibility analysis as the claims are not directed to “Certain Methods of Organizing Human Activity” such as “commercial interaction,” the claims are directed to a system that allows a computer system, including server 12, router 14, and database/ table 28 to interface with multiple third-party online delivery providers to receive, translate, process, and route food orders between multiple computer systems, including a user's device 4 and devices 16, 18, 20 in kitchens. '175 App. at paras. 0014-17 (Remarks, page 10).
Examiner respectfully disagrees. The claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including: accessing, by a server, the online delivery provider system directly or via an API using predetermined login credentials, then receiving, at the server, the food order from the online delivery provider system, the order comprising at least first and second food items; selecting, at a router, from one or more alternative food item identifiers a first corresponding food item identifier based on an identifier of the first food item and information associated with the first kitchen, when the identifier of the first food item is not used by the first kitchen, and routing the first corresponding food item identifier to one or more first kitchen electronic devices located at the first kitchen; selecting, at the router, from one or more alternative food item identifiers a second corresponding food item identifier based on an identifier of the second food item and information associated with the second kitchen, when the identifier of the second food item is not used by the second kitchen, and routing the second corresponding food item identifier to one or more second kitchen electronic devices located at the second kitchen; receiving, at the server, a first food item completion notification from a user of the one or more first electronic devices at the first kitchen indicating the first food item is prepared for storage; transmitting, by the server, a first food item delivery storage location for the first food item to one or more delivery storage electronic devices; and receiving, at the server, a second food item completion notification from the one or more second kitchen electronic devices located at the second kitchen indicating the second food item is prepared for storage, and, in response, transmitting to the one or more second kitchen electronic devices located at the second kitchen the delivery storage location of the first food item so the second food item may be stored in a delivery storage location the same as or proximate to the delivery storage location of the first food item. The bolded features fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance, in that they recite commercial interactions. The server, online delivery provider system, API, login credentials, ordering electronic device, router, one or more first kitchen electronic devices, one or more second kitchen electronic devices, one or more first electronic devices, and one or more delivery storage electronic devices are additional elements, Examiner has not stated the additional elements are directed to “Certain Methods of Organizing Human Activity,” rather the additional elements fail to integrate the abstract idea into a practical application for reasons detailed under Step 2A, Prong 2.
	Additionally, Examiner points out that the claims do not recite a database and do not any translating. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further argues that in Visual Memory, the claims were found eligible as they focus on “specific asserted improvement in computer capabilities” and the claims were further found eligible based on the specification's explicit discussion of advantages offered by the technological improvement, relying further on Enfish and Thales and as in Visual Memory, Enfish, and Thales, the disclosure and claims of the present application focus on a specific asserted improvement in computer capabilities, and the specification includes an explicit discussion of advantages offered by that improvement; similarly the claimed invention has the ability to interface with multiple third-party online delivery providers on behalf of multiple kitchens and the claimed invention’s translating capabilities allow the restaurant business to
dynamically change the name of a food item from a first name to a second name as it appears to a customer in real-time, yet retain the name of the food item understood by a food preparer at a device in a kitchen. Id. The invention also allows the restaurant to offer a hybrid food item that is cooked or prepared by two or more kitchens, providing each kitchen's device with the name of the food item and instructions understood by the respective food preparers. Id. at para. 0020. In that case, server 12 and router 14 translate and route the first part of the hybrid food item order to device at a first kitchen, then, when that first part is complete or nearly complete, route the second part of the hybrid food item order to a device at a second kitchen, also with an appropriately timed notification that the first part will be delivered to the second kitchen. Id. at paras. 0020-21 (Remarks, pages 10-11).
Examiner respectfully disagrees. In Visual Memory, Enfish, and Thales, while the specification provided a description of how the claims improved computer capabilities, the claims actually recited the features that provided for these improved computer capabilities. The current claims do not recite the features in the specification that describe the server and router translating data, rather, the claims merely recite receiving data at a server and selecting data by a router. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regarding the ability to interface with multiple third-party online delivery providers on behalf of multiple kitchens, the claims do not recite the details of how this is done directly or via API and additionally only recite the ‘online delivery provider system’ rather than multiple third-party online delivery providers. The recitation of ‘using predetermined login credentials’ does not provide details of how the server directly accesses or utilizes the API to access the online delivery provider system. 
Additionally, the translating described in Applicant’s specification merely utilizes a lookup table, rather than transforming the data in a technological way. Furthermore, allows the restaurant to offer a hybrid food item that is cooked or prepared by two or more kitchens, providing each kitchen's device with the name of the food item and instructions understood by the respective food preparers solves a business problem rather than a technological problem. The amended claims do not provide for any purported improved computer capabilities and fail to apply the abstract idea into a practical application.

Applicant further argues that the abstract idea is integrated into a practical application as above, the claims of the present application are directed to software that allows a server to receive an order from multiple third-party online delivery providers on behalf of multiple kitchens using corresponding login and password information, translate the order, then communicate the order to devices at multiple kitchens, despite the kitchens not being able to understand the initial order absent translation. The ability to translate an electronic order between devices and to identify which kitchen devices will receive the order for processing and when is an improvement in computer communication technology (Remarks, pages 11-12).
	Examiner respectfully disagrees. Regarding allowing a server to receive an order from multiple third-party online delivery providers on behalf of multiple kitchens using corresponding login and password information, the claims do not recite the details of how this is done directly or via API and additionally only recite the ‘online delivery provider system’ rather than multiple third-party online delivery providers. The recitation of ‘using predetermined login credentials’ does not provide details of how the server directly accesses or utilizes the API to access the online delivery provider system. Additionally, the current claims do not recite the features in the specification that describe the server and router translating data, rather, the claims merely recite receiving data at a server and selecting data by a router. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, merely receiving data at a server and selecting data by a router does not actually improve computer communication technology as the recitations of receiving data at a server and selecting data by a router amount to no more than mere instructions to apply the exception using generic computer components. The amended claims do not provide for any purported improved computer capabilities and fail to apply the abstract idea into a practical application.

Applicant further argues that the claims of the present invention offer “significantly more” than the abstract idea as, similar to Bascom, the claims of the present application require a specific location for the software: it must be stored on a server and router. Accordingly, applicant respectfully asserts the invention of the present application, particularly the software that allows translation and communication of orders between computers not otherwise possible offers "significantly more" and constitutes an inventive concept (Remarks, pages 12-13).
	Examiner respectfully disagrees. In BASCOM, the inventive concept is found in the unconventional and non-generic combination of known elements, providing individually customizable filtering at the remote ISP server. The claim while "involving" an abstract idea is not "directed" to that idea standing alone. It is not simply directed to the abstract idea of filtering content on the internet or on generic computer components performing conventional activities. Instead, claim 1 "carve[s] out a specific location for the filtering system (a remote ISP server) and require the filtering system to give users the ability to customize filtering for their individual network accounts." In contrast, the receiving data at a server and selecting data by a router amount to no more than mere instructions to apply the exception using generic computer components and amount to no more than a general link to a technological environment. Examiner further points out that the claims do not recite storing anything on the server and router, nor do they recite any translation. Again, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The amended claims do not amount to significantly more than the abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Obeidat et al. (US 2018/0225781 A1) teaches vendors being able to login to a gateway menu.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684        

/MICHELLE T KRINGEN/            Primary Examiner, Art Unit 3625